Citation Nr: 1138616	
Decision Date: 10/17/11    Archive Date: 10/25/11

DOCKET NO.  04-29 053	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to service connection for cervical spine disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Michel, Associate Counsel







INTRODUCTION

The Veteran served on active duty from January 1964 to January 1966.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2002 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.

When this case most recently was before the Board in June 2010, it was remanded for additional evidentiary development.  The case since has been returned to the Board for further appellate action.


REMAND

In June 2010, the Board remanded the issue of entitlement to service connection for cervical spine disability in order to obtain an addendum opinion from the VA examiner who conducted an examination of the Veteran in September 2008.  The Board instructed that if the September 2008 VA examiner was not available, the addendum opinion should be requested from another physician with appropriate expertise.  

Contrary to the Board's directive, an addendum opinion was completed by a physician's assistant in August 2010.  Moreover, the opinion prepared by the physician's assistant is not responsive to the Board's remand directives.  Therefore, the Board finds that this opinion is not adequate for adjudication purposes.

The U. S. Court of Appeals for Veterans Claims has held that compliance with a remand is not discretionary and that failure to comply with the terms of a remand necessitates another remand for corrective action.  Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED to the RO or the Appeals Management Center (AMC) in Washington, D.C. for the following actions:

1. The claims folders should be provided to the VA examiner who conducted the September 2008 VA examination or, if that examiner is unavailable, to another physician with sufficient expertise to determine the etiology of the Veteran's cervical spine disability.  The physician should be requested to review the claims folders and provide an addendum in which he or she responds in the affirmative or the negative to the following questions:  

Is there a 50 percent or better probability that the residuals of cervical fractures sustained by the Veteran prior to his entrance onto active duty permanently increased in severity during service and if so was the increase in severity during service clearly and unmistakably due to natural progress?  

If the physician is of the opinion that the residuals of the cervical fractures existing prior to the Veteran's entrance onto active duty did not permanently increase in severity during service, he or she should provide an opinion as to whether there is a 50 percent or better probability that the pre-existing disability increased in severity after the Veteran's discharge from service because of the Veteran's active service.

With respect to each additional cervical spine disability (other than the fracture residuals) found to be present, the physician should provide an opinion as to whether there is a 50 percent or better probability that the disorder is etiologically related to the Veteran's active service.

The physician should set forth a complete rationale for all opinions expressed and conclusions reached.

Another examination of the Veteran should only be performed if deemed necessary by the person providing the opinion.

2.  The RO or the AMC should also undertake any other development it determines to be warranted.

3.  Then, the RO or the AMC should readjudicate the issue on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, he and his representative should be furnished a supplemental statement of the case and afforded the requisite opportunity to respond before the case is returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

No action is required of the Veteran unless he is otherwise notified, but he has the right to submit additional evidence and argument on the matter the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


